PD-0568-15
                                                      COURT OF CRIMINAL APPEALS
                                                                      AUSTIN, TEXAS
                                                      Transmitted 5/8/2015 2:30:17 PM
                                                       Accepted 5/12/2015 1:12:17 PM
                                                                       ABEL ACOSTA
                                                                               CLERK


     IN THE COURT OF CRIMINAL APPEALS OF TEXAS

                      AT AUSTIN




                 NO. 14-14-00015-CR

          IN THE COURT OF APPEALS FOR THE

           FOURTEENTH DISTRICT OF TEXAS

                    AT HOUSTON




HERBERT RAY WILSON,                 APPELLANT

V.

THE STATE OF TEXAS,                 APPELLEE



     APPELLANT'S MOTION FOR EXTENSION OF TIME
                 IN WHICH TO FILE
        PETITION FOR DISCRETIONARY REVIEW




                        Danny K. Easterling
                        Easterling & Easterling, PC
                        Texas Bar No. 06362100
                        1018 Preston, 6,h Floor
May 12, 2015            Houston, TX 77002
                        (713)228-4441
                        Counsel for Appellant,
                        Court-appointed on appeal.
TO THE HONORABLE COURT OF CRIMINAL APPEALS:

       Comes now, the Appellant, pursuant to Rule 68.2(C), Texas Rules of Appellate procedure,

and files this motion for an extension of thirty (30) days in which to file Appellant's Petition for

Discretionary Review, and as grounds therefore, presents the following:

       1.      Appellant was convicted in cause number 1133069 in the 174th District Court of

               Harris County and was sentenced to Life in TDC. Appellant gave timely written

               notice of appeal. This case was assigned to the Fourteenth Court of Appeals in Case

               14-14-00015-CR. On 4/16/15, the Fourteenth Court of Appeals issued an Opinion

               affirming the conviction.

       2.      The Appellant's Petition for Discretionary Review is due .

       3.      Appellant's counsel has an active criminal defense trial practice and

averages three court appearances in either Harris County District or County courts per morning.

       4.      Appellant's counsel also has an active Criminal defense appellate practice

and is working on the following appeals and post conviction matters:

               a.      Marque Coleman vs. The State of Texas
               b.      Anthony Alegria vs. The State of Texas
               c.      Darius Brown vs. The State of Texas
               d.      In re: Darryl Carter

       5.      Appellant's Counsel would respectfully ask for a thirty (30) day extension.

       This request for extension is not for delay but for the reason that Appellant's counsel may

adequately discharge his responsibilities to Appellant and that justice may be done.

       WHEREFORE, Appellant prays that the Court will grant an extension until 5/6/15, in which

to file the Appellant's Petition for Discretionary Review in this matter.


                                               Respectfully submitted,

                                               EASTERLING & EASTERLING, P.C.



                                       BY:
                                               DANNY K=€ASTERLI
                                              Texas Bar Card No. 06362100
                                               1018 Preston, Sixth Floor
                                               Houston, TX 77002-1877
                                              Telephone 713/228-4441
                                              Telecopier 713/228-4072

                                               Attorneys for Appellant
                                           CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of Appellant's Motion For Extension of Time
in Which to file Appellant's Petition for Discretionary Review has been forwarded to the Slale of
Texas Prosecuting Altorneval the address listed below onthis the    j^ davof 'y^L^v              •
2015.                              '                               ~^     '     ^     /

Harris County District Attorney's Office
Appellate Division
1201 Franklin, 6'" Floor
I Iouston. Texas 77002




                                                    D.WN




                                                 VERIFICATION

          BEFORE ME THE UNDERSIGNED AUTHORITY on this day personally appeared
DANNY K. EASTERLING, who being duly sworn, deposed and sail that the allegation of facts
contained in the foregoing Appellant's Motion For Extension of Time In Which To File Appellant's
Petition for Discretionary Review are true and correct.




          SUBSCRIBED AND SWORN TO BEFORF. ME on Ibis the
2015. Notary Public in and for Harris County. Texas.



        ..*•;•:••;•%        A. k. perez
     if±T£\ no'awPuDi'C. Sio:e oiTe«os
     ; sSPM            iv'v Commission E«Di'es
     MSMST                 July 20. 2018            NOTARY PUtfE